          Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
SALPAI INC.                                           :
                                                      :        CASE NO. 21-cv-02677
                           Plaintiff,                 :
                                                      :        Hon. Judge Jed S. Rakoff
                  v.                                  :
                                                      :
GEORGE S. BELLAS, ESQ. and                            :
ZELENY SOLUTIONS, INC.,                               :
                                                      :
                           Defendants.                :
------------------------------------------------------x




     REPLY MEMORANDUM OF LAW IN FURTHER SUPPORT OF MOTION TO
                DISMISS AND TO COMPEL ARBITRATION
               BY DEFENDANT GEORGE S. BELLAS, ESQ.




                                                          Ulmer & Berne LLP
                                                          Paul R. Dehmel, Esq.
                                                          275 Madison Avenue, Suite 2002
                                                          New York, NY 10016
                                                          Attorneys for Defendant George S. Bellas



Dated: June 16, 2021
               Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 2 of 11




                                                   TABLE OF CONTENTS

                                                                                                                                      Page

TABLE OF AUTHORITIES .......................................................................................................... ii

PRELIMINARY STATEMENT .....................................................................................................1

ARGUMENT ...................................................................................................................................2

          I.         Plaintiff Has Failed to Allege Any Basis for Personal Jurisdiction
                     over Mr. Bellas and the Complaint Should be Dismissed Due to the Lack of
                     Personal Jurisdiction ................................................................................................2

                     A.         Plaintiff’s Novel Theory of Personal Jurisdiction: Agents
                                are Responsible for the Acts of the “Principal” ...........................................2

                     B.         Plaintiff’s Agency Argument is Contradicted by Its Own Assertions .........5


          II.        This Action Should be Stayed and Plaintiff Directed to Commence
                     an Arbitration Pursuant to the Provisions of the Agreements at Issue ....................6

CONCLUSION ................................................................................................................................7




                                                                      i
            Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 3 of 11




                                              TABLE OF AUTHORITIES

CASES                                                                                                                           Page

Das v. Rio Tinto PLC,
       332 F. Supp. 3d 786 (S.D.N.Y 2018)...................................................................................2

Minnie Rose LLC v. Yu,
       169 F. Supp. 3d 504 (S.D.N.Y. 2016)..................................................................................2

National Union Fire Insurance Co. v. BP Amoco PLC,
       319 F. Supp. 2d 352 (S.D.N.Y. 2004)..................................................................................4

Pilkington North America, Inc. v. Mitsui Sumitomo Ins.,
       No. 18 Civ. 8152, 2021 WL 2000371 (S.D.N.Y. May 19, 2021) ........................................4

Study Logic, LLC v. Farmer Bros. Co..,
       No. 18-CV-164, 2019 WL 3412114 (E.D.N.Y. July 29, 2019) ...........................................2



Statutes and Other Authority                                                                                                    Page

Federal Rules of Civil Procedure 12(b)(2).......................................................................................1

New York CPLR § 302(a) ...............................................................................................................3

International Chamber of Commerce Article 4(1) (2021) ...............................................................6

International Chamber of Commerce Article 4(5) (2021) ...............................................................7




                                                                  ii
          Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 4 of 11




                                    PRELIMINARY STATEMENT

        In response to that part of Defendant George S. Bellas, Esq.’s (“Mr. Bellas”) Motion

seeking dismissal of this action based on the lack of personal jurisdiction over him, Plaintiff, Salpai

Inc. (“Plaintiff”), has failed to make any showing as to how personal jurisdiction in New York

could or does exist. Not only is the Complaint devoid of any allegations linking Mr. Bellas to any

purposeful actions with New York sufficient to satisfy New York’s long-arm statute but Plaintiff’s

Opposition merely suggests a novel legal theory that any actions undertaken relating to New York

by Mr. Bellas’ purported principal – former Defendant Zeleny Solutions, Inc. 1 (“Zeleny”) – can

be imputed to Mr. Bellas as Zeleny’s purported agent notwithstanding that Mr. Bellas did not

transact any business within New York. Plaintiff has cited no authority for this position and the

theory makes no sense, particularly as to an escrow agent located in another state that merely

accepted funds in that other state relating to the sale of goods manufactured outside of New York

for delivery outside of New York. Plaintiff’s Complaint should be dismissed for lack of personal

jurisdiction pursuant to Federal Rules of Civil Procedure 12(b)(2).

        Even if the Court were to find that personal jurisdiction over Mr. Bellas could be asserted,

through its Opposition, Plaintiff effectively concedes that this matter should be arbitrated before

the International Chamber of Commerce (“ICC”) in Chicago, Illinois, as is specified in the written

agreements requiring arbitration of all disputes in that forum. Yet Plaintiff’s concession appears

to be contingent upon some kind of directive that Mr. Bellas participate in such arbitration based

on his purported failure to help initiate the arbitration. Plaintiff’s theory is premised on an

incomplete reading of the arbitration rules and should be rejected, as the ICC, rather than Plaintiff,

is responsible for serving Mr. Bellas with whatever statement of claim Plaintiff may file and he is


1
 Plaintiff voluntarily dismissed Zeleny from this action by motion dated May 25, 2021 [Doc. No. 26], which motion
was granted on May 25, 2021. [Doc. No. 27].

                                                        1
         Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 5 of 11




not required to accept service in advance of Plaintiff’s initiation of the arbitration. As Plaintiff has

otherwise agreed to arbitrate this dispute, it is Plaintiff that should be directed to initiate the

arbitration and the Court can grant that portion of Mr. Bellas’ motion that seeks to compel

arbitration – with the proviso that this action be stayed during the pendency of the arbitration.

                                            ARGUMENT
I.     Plaintiff Has Failed to Allege Any Basis for Personal Jurisdiction over Mr. Bellas
       and the Complaint Should be Dismissed Due to the Lack of Personal Jurisdiction
        As noted in his initial Memorandum in Support, Mr. Bellas is an Illinois lawyer who agreed

to serve as an escrow agent in Illinois in connection with a transaction between Plaintiff and former

defendant Zeleny, which transaction had no connection to the State of New York other than

Plaintiff’s presence in New York. The goods at issue were to be manufactured in Asia for delivery

to a third party in Michigan.

        Plaintiff does not dispute any of these facts. Instead, Plaintiff asks this Court to bootstrap

Mr. Bellas’ role as escrow agent, and alleged connection to Zeleny, as a purported basis for New

York to exercise personal jurisdiction over Mr. Bellas. Plaintiff’s argument is both unsupported

by case law and internally contradictory.

        A.      Plaintiff’s Novel Theory of Personal Jurisdiction: Agents are Responsible for
                the Acts of the “Principal”
        At the outset, it is important to remember that a plaintiff bears the burden of demonstrating

personal jurisdiction over a defendant. See, e.g., Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 798

(S.D.N.Y 2018). And Mr. Bellas agrees with Plaintiff, as he noted in his initial Memorandum in

support, that federal courts exercising diversity jurisdiction may only assert personal jurisdiction

to the extent permitted by the rules of the state in which they sit. Study Logic, LLC v. Farmer

Bros. Co.., No. 18-CV-164, 2019 WL 3412114 (E.D.N.Y. July 29, 2019); see also Minnie Rose

LLC v. Yu, 169 F. Supp. 3d 504, 512 (S.D.N.Y. 2016).


                                                   2
           Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 6 of 11




          Through its Opposition, Plaintiff has clarified that any purported assertion of personal

jurisdiction over Mr. Bellas is founded under CPLR § 302(a), which relates to transacting business

within New York. Opp’n Mem. at 8. A reading of the Complaint reveals that it is utterly devoid

of any allegations asserting any activities in the State of New York by Mr. Bellas other than

paragraph 14, which makes the unsupported and legal conclusion that “Defendants are transacting

and doing business in this judicial district and . . . a substantial part of the wrongful events giving

rise to the claims asserted herein occurred in this District, . . . .” Cplt. at ¶14 [Doc. No. 1] (emphasis

added). That is the sum total of Mr. Bellas’ purported contact with New York. The Complaint

fails to allege anything about how the agreements came into being, who negotiated them, the

details of the agreements, or even explained the role of Mr. Bellas, other than that he was named

as the escrow agent. Id. at ¶ 2. In the absence of such details, there is no way that a conclusion

could be made that Mr. Bellas was transacting business in New York to sustain personal

jurisdiction.

          As Mr. Bellas detailed in his initial memorandum in support of the instant motion, and as

the Complaint accurately asserts, he is a citizen of Illinois. As Mr. Bellas further detailed, his role

in this dispute was to act as the escrow agent, whereby he received funds in Illinois from Plaintiff

that were maintained in an Illinois bank account that were to be dispersed for the payment of goods

manufactured outside of New York that were to be delivered in Michigan. Plaintiff has neither

alleged, much less detailed, any reaching into or transaction of business in New York by Mr.

Bellas.

          Plaintiff not only effectively concedes all of these deficiencies, which weigh against

personal jurisdiction in this forum, but now asserts a novel legal theory as for the basis of purported

personal jurisdiction: Zeleny’s conduct in New York is attributable to Mr. Bellas because he is




                                                    3
         Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 7 of 11




Zeleny’s agent. More specifically, Plaintiff asserts in its Opposition that “Bellas, through Zeleny,

voluntarily engaged in a business relationship in New York . . . .” Opp’n Mem. at 10 (emphasis

added). Aside from this assertion being supported by nothing but Plaintiff’s imagination, none of

the cases cited by Plaintiff support this theory, as they all relate to instances where the agent’s

activities in New York are attributable to the principal, which principal purportedly engaged in no

activities in New York. That is the opposite of the argument being advanced by Plaintiff.

       Plaintiff primarily relies upon an excerpt from National Union Fire Insurance Co. v. BP

Amoco PLC, 319 F. Supp. 2d 352 (S.D.N.Y. 2004), which unequivocally relates to the actions of

an agent taken in New York that became attributable to and therefore binding on the out-of-state

principal. Id. at 363. Plaintiff even asserts that the National Union scenario is “similar” to the

instant dispute since the “Complaint alleges sufficient contacts by Zeleny which can be imputed

to Bellas . . . .” Opp’n Br. at 10. Aside from the fact that the Complaint does not contain any

allegations relating to conduct that occurred in New York (by Mr. Bellas or former defendant

Zeleny), imputing jurisdiction over an agent that was not the actor and did nothing in New York,

is not at all similar to the facts in National Union. Plaintiff’s reliance on the other cases it cites

are equally unavailing. See, e.g., Pilkington North America, Inc. v. Mitsui Sumitomo Ins., No. 18

Civ. 8152, 2021 WL 2000371 at *5-8 (S.D.N.Y. May 19, 2021) (finding that agent’s activities in

New York are attributable to principals).

       Plaintiff’s effort to argue that Zeleny’s actions in New York – whatever they may have

been – are attributable to Mr. Bellas, while creative, does not constitute a legal basis for New York

to assert personal jurisdiction over Mr. Bellas. Plaintiff failed to allege any facts that Mr. Bellas




                                                  4
           Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 8 of 11




transacted any business in New York specific to Plaintiff’s dispute with Zeleny to justify personal

jurisdiction over Mr. Bellas.2

         B.       Plaintiff’s Agency Argument is Contradicted by Its Own Assertions
         Beyond the creativity of Plaintiff’s argument, it is, at its core, an entirely contradictory one

because Plaintiff has clearly stated in its Opposition that Mr. Bellas performance was in Chicago

and was arranged by Plaintiff. Specifically, in the Preliminary Statement of its Opposition,

Plaintiff stated that because Zeleny was organized under the laws of the UAE in Dubai, Plaintiff

“in a prudent business practice, had escrowed the amount of $487,500 (the “Escrow Funds”) with

Zeleny’s attorney, Bellas, in Chicago, Illinois.” Opp’n Mem. at 1. Plaintiff’s admission that the

funds were directed by it to Mr. Bellas in Chicago at its election is dispositive of the lack of

personal jurisdiction over Mr. Bellas. Rather than Mr. Bellas reaching into New York to transact

business with Plaintiff, it was Plaintiff who reached into Illinois to transact business with Mr.

Bellas. Mr. Bellas accepted the funds solely as an escrow agent relating to a sale of goods that

were to be delivered in Michigan.

         Based on this unquestionable factual reality, Plaintiff cannot in good faith argue – as it does

– later in its Opposition that Mr. Bellas was actually the beneficiary of Zeleny’s activities. See

Opp’n Mem. at 10 (“Bellas, through Zeleny, voluntarily engaged in a business relationship in New

York, with Plaintiff, a New York corporation, whereby Plaintiff purchased PPE worth several

thousand dollars.”). The whole premise of this statement is bizarre, as Mr. Bellas was simply



2
 Mr. Bellas does not wish to dwell on each of the unfounded assertions made in Plaintiff’s Opposition but does feel
compelled to address the assertion that he “regularly contacted Plaintiff, in New York, via email.” Opp’n Mem. at
12. Mr. Bellas simply notes that at various times he did respond to emails from Plaintiff’s principal about the status
of the shipment of the goods relating to the potential release of the escrow funds, as is reflected in that portion of Ex.
D to Mr. Epstein’s Declaration that is legible. See Doc. No. 29-4 at pages 1-14 of the 1271 page document. Mr.
Bellas respectfully submits that an escrow agent’s responses to inquiries by one of the contracting parties about
whether or not any portion of the escrowed funds can be dispersed does not alone constitute activity that confers
personal jurisdiction.


                                                            5
          Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 9 of 11




acting as an escrow agent and had no interest in the subject matter of the sale/purchase transaction

between Zeleny and Plaintiff, yet Plaintiff’s statement not only converts Zeleny into Bellas’ agent

but seemingly he became the seller as well.

         Given Plaintiff’s concession that it availed itself of Mr. Bellas’ services in Chicago, there

is no question but that that Mr. Bellas did not purposefully avail himself of conducting business in

New York and that specific personal jurisdiction over Mr. Bellas in New York does not exist.

II.      This Action Should be Stayed and Plaintiff Directed to Commence an Arbitration
         Pursuant to the Provisions of the Agreements at Issue
         Even if the Court were to find that it could exercise personal jurisdiction over Mr. Bellas,

the action should be stayed and Plaintiff directed to initiate arbitration. This follows because

Plaintiff not only does not contest the enforceability of the arbitration provisions in the agreements

but directly concedes that this dispute should be arbitrated. However, whereas Plaintiff purports

to agree to arbitrate the dispute, subject to this action being stayed, Plaintiff appears to condition

its agreement upon Plaintiff taking “affirmative steps to arbitrate the instant dispute.” Opp’n Mot.

at 14.

         As noted in Mr. Bellas’ initial Memorandum of Law in support of his motion, the ICC

Arbitration Rules provide that:

                 A party wishing to have recourse to arbitration under the Rules shall submit
         its Request for Arbitration (the “Request”) to the Secretariat at any of the offices
         specified in the Internal Rules. The Secretariat shall notify the claimant and
         respondent of the receipt of the Request and the date of such receipt.

ICC Arbitration Rules, Article 4(1) (2021). Plaintiff evidently still has not sought to commence

an arbitration before the ICC by following this requirement of the ICC’s Arbitration Rules.

Instead, Plaintiff has repeatedly directed email communications to Mr. Bellas’ counsel demanding

immediate action and suggesting that the failure to provide a response it deems acceptable is some

kind of dilatory practice or scheme. That is simply not the case.


                                                   6
        Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 10 of 11




       Plaintiff’s agreement that the case should be arbitrated but failure to actually commence

the arbitration is puzzling given that the ICC’s Arbitration Rules do not contemplate, or even

provide for, the commencement of an arbitration through a plaintiff’s direct service of a statement

of claim on the defendant or an agreement by a defendant’s counsel to accept same. Instead, ICC

Arbitration Rule 4(5) makes clear that the ICC is responsible for service. The Rule provides as

follows: “The Secretariat shall transmit a copy of the Request and the documents annexed thereto

to the respondent for its Answer to the Request once the Secretariat has sufficient copies of the

Request and the required filing fee.” Id. at Rule 4(5) (see https://iccwbo.org/dispute-resolution-

services/arbitration/rules-of-arbitration/#article_4).

       Mr. Bellas’ motion seeking to compel arbitration is well-founded and is effectively not

contested by Plaintiff. With Plaintiff having requested that this court stay this action during the

pendency of an arbitration – which Mr. Bellas agrees is the state of law should one party ask for a

stay – the court should grant that part of Mr. Bellas’ motion. Thus, Mr. Bellas respectfully requests

that the Court direct the Plaintiff to commence the arbitration with the ICC and order that this

action be stayed pending the resolution of the arbitration.

                                          CONCLUSION
       For the foregoing reasons, Defendant Bellas respectfully requests that this Court enter an

order dismissing the Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(2) for lack of personal

jurisdiction or order Plaintiff to commence the ICC arbitration in Chicago and stay this action.

Dated: June 17, 2021                           /s/ Paul R. Dehmel
                                                 Paul R. Dehmel, Esq.
                                                 Ulmer & Berne LLP
                                                 275 Madison Avenue, Suite 2002
                                                 New York, NY 10016
                                                 Ph: 917-262-0470 | Fax: 917-262-0480
                                                 pdehmel@ulmer.com
                                               Attorneys for Defendant George S. Bellas, Esq.


                                                  7
          Case 1:21-cv-02677-JSR Document 30 Filed 06/17/21 Page 11 of 11




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 17th day of June, 2021, a true and correct copy of the foregoing

was electronically filed with the Clerk of Court using the CM/ECF system and thereby served via

the CM/ECF system on all registered counsel of record.


                                                /s/ Paul R. Dehmel
                                                  Paul R. Dehmel, Esq.
                                                  Ulmer & Berne LLP


Ulmer2020:200283355v1
45642.00000




                                                   8
